Title: Motion on Impost, [3 February] 1781
From: Madison, James
To: 


[3 February 1781]
That it be earnestly recommended to the States, as indispensably necessary to the support of public credit and the prosecution of the war, immediately to pass laws laying an impost of 5 PerCt. ad valorem on all goods wares & merchandises imported into them respectively after the 1st. day of May next from any foreign port Island or plantation, to vest Congress with full power to collect & to appropriate the same to the discharge of the principal & interest of all debts already contracted or which may be contracted on the faith of the United States during the present war, and to give to the Officers which shall be appointed by Congress to collect the said impost all the legal authorities necessary to the execution of his duty.
